Title: To Benjamin Franklin from Mary Parker, 6 October 1770
From: Parker, Mary
To: Franklin, Benjamin


N York October 6th 1770
Since writing the foregoing My Daughter is returned from Philadelphia without the Comptrollers Books: Mr. Foxcroft Intends to bring them himself; when he does shall Answer yours as particularly as I can. I received yours with a protested bill of Mr. Vernon. Your Letter and bill I (by the Next post) sent to Mr. Foxcroft; who I suppose (and make no Doubt) will do what is needful therein. When my Daughter left Philadelphia Mrs. Franklin and Mrs. Bache were very well. So is the Governor and his Lady; he is now at Amboy to Meet the Assembly.
As Soon as Mr. Foxcroft returns my Books Shall Draw out and Send you a General Account of the Post Office Affairs, also an Account of the Different Post Masters in as particular a Manner as I am able from the books; with your own Account as it Stands in Mr. Parkers books.
Inclosed is a Small Account Due me, shall take it as a favour youl git Some one to receive for me. After my best wishes and prayers for your health and Happiness, give me leave to Subscribe myself with Gratitude your Most faithful and Obliged Humble Servant
Mary Parker
Benjamin Franklin Esqr.
 
Addressed: Benjn. Franklin
